Citation Nr: 0016753	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-38 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the service-connected low back condition.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
December 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1992 rating decision of the 
RO.  

In January 1998, the Board remanded this matter for 
additional development of the record.  

In an April 2000 rating decision, the RO assigned an 
increased rating of 20 percent for the service-connected low 
back condition, effective on April 7, 1997.  



FINDINGS OF FACT

1.  Prior to consideration of this appeal by a Member of the 
Board, in written correspondence received in May 2000, the 
veteran affirmatively withdrew the matter remaining in 
appellate status.  

2.  There currently is no justiciable case or controversy 
before this Member of the Board for active consideration.  



CONCLUSION OF LAW

The veteran's appeal is dismissed, as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 19.4, 20.101, 20.204 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals (Board).  In its decisions, the 
Board is bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.204(b).  Withdrawal may be by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw either a Notice 
of Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(c).  

In correspondence received in May 2000, the veteran expressed 
satisfaction with the RO's decision dated in April 2000, 
which increased the evaluation for the veteran's service-
connected low back condition to 20 percent, effective as of 
April 7, 1997.  

Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to  38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  For the reasons 
stated, and in the absence of any question currently 
presented on appeal, the appeal is dismissed.  



ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

